DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments

Acknowledgment is made that claims 1, 2, 4-6, 8-9, 11-13 are amended.  Claims 7 and 10 were previously canceled.  Claims 1-6, 8-9 and 11-13 are pending in the instant application.

Response to Arguments

Applicant’s arguments, see Remarks, filed on 9/8/2022 have been fully considered.

Claim Interpretation
Claims 1-6 are interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Claim 1 has been amended, therefore, the interpretation is withdrawn.
Claim Rejections - 35 USC § 103
Claims 1-3, 6, 8, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Itatsu et al. (US 2021/0397433), hereinafter Itatsu in view of Toyama et al. (US 2019/0342989), hereinafter Toyama.

Claim 1 has been amended with the following:
“generating, based on the pieces of function unit information acquired, configuration information of a new network that is the network further including the new function unit,
 wherein the configuration information indicates setting contents, of the respective function units, which allow the respective function units to perform communication at layer 4 or lower in Open Systems Interconnection reference model.” (Emphasis added)

Independent claims 8 and 11 are amended with similar features.

On page 7 of the Remarks, applicant argues none of the applied references discloses the amended features.  Applicant’s argument is persuasive, therefore, a new ground of rejection is made in light of the amendment.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6, 8, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Itatsu et al. (US 2021/0397433), hereinafter Itatsu in view of Toyama et al. (US 2019/0342989), hereinafter Toyama further in view of Ben-Noon et al. (US 2017/0093866), hereinafter Ben-Noon.

As for claim 1, Itatsu teaches a management device comprising a hardware processor configured to cause the management device to perform operations comprising (Fig. 2, on-board update device 2; paragraphs [0049]-[0050] describe the on-board update device  includes a CPU, a MPU and is configured to perform various kinds of control processing, computation processing):  
detecting addition of a function unit to a network including one or a plurality of on-vehicle function units (paragraph [0077] describes the control unit of the on-board update device determines that the on-board ECU to be updated has been replaced); 
acquiring function unit information of a new function unit that is the function unit the addition of which has been detected and function unit information of each on-vehicle function unit (paragraphs [0049] and [0128] describe the on-board update device functions as functional unit that collects configuration information regarding the on-board ECU); and 
generating, based on the pieces of function unit information acquired, configuration information of a new network that is the network further including a new function unit (paragraphs [0073]-[0077] and [0084]-[0085] describe a process of updating a program to the on-board ECU based on configuration information that is transmitted from the ECUs).
Itatsu fails to teach each piece of function unit information including information regarding network configuration of a layer lower than an application layer; and
However, it is well known in the art, to update a control software of an electronic control unit of a vehicle, as evidenced by Toyama.
Toyama discloses
each piece of function unit information including information regarding network configuration of a layer lower than an application layer (paragraph [0074] describes update data for changing a connection state of the connection switching circuits to the vehicle).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Toyama for obtaining update data for an electronic control unit of a vehicle. The teachings of Toyama, when implemented in the Itatsu system, will allow one of ordinary skill in the art to update the control software of the electronic control unit. One of ordinary skill in the art would be motivated to utilize the teachings of Toyama in the Itatsu system in order to update a control software according to the change in the configuration of hardware, software of the vehicle.
The combined system of Itatsu and Toyama system fails to teach
wherein a configuration information indicates setting contents, of respective function units, which allow the respective function units to perform communication at layer 4 or lower in Open Systems Interconnection reference model.
However, it is well known in the art, to provide configuration information to devices with a layer-4 communication, as evidenced by Ben-Noon.
Ben-Noon discloses
wherein a configuration information indicates setting contents, of respective function units, which allow the respective function units to perform communication at layer 4 or lower in Open Systems Interconnection reference model (paragraphs [0057], [0063] – [0065] describe configuration data which allows a security unit (SEU) to permit, allow or enable messages to be communicated over an interface port with specific ECUs or nodes on an in-vehicle network; paragraphs [0097]-[0098] describe the SEU inspects DOIP messages and other messages with respect to layer 4  of the OSI model).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Ben-Noon for setting up permission of communication sessions based on configuration data. The teachings of Ben-Noon, when implemented in the Itatsu and Toyama system, will allow one of ordinary skill in the art to secure traffic from external source into an in-vehicle network.  One of ordinary skill in the art would be motivated to utilize the teachings of Ben-Noon in the Itatsu and Toyama system in order to control  access to an in-vehicle network traffic and prevent malicious entities to gain control of a diagnostics system. 

As for claim 2, the combined system of Itatsu, Toyama and Ben-Noon teaches wherein the operations further comprise notifying, based on the generated  configuration information, at least one of the new function unit and the one or the plurality of on-vehicle function units which constitute the new network, of a setting content for performing communication in the new network (Itatsu: paragraphs [0084] and [0128] describe the control unit establishes a session with the onboard ECU 3 to transmit the update program, the control unit also transmits a predetermined packet or message generated based on the update information to all the on-board ECUs 3 provided in the vehicle through multicasting).  

As for claim 3, the combined system of Itatsu, Toyama and Ben-Noon teaches wherein the function unit information is information that allows recognition of at least one of: specifications of a plurality of hardware devices in the new network and a topology of the new network; restriction on allocation of the new function unit and the on-vehicle -4-New U.S. Patent Application function units to the hardware devices in the new network; and restriction on a communication method in the new network (Itatsu: paragraphs [0062]-[0063] and [0066]-[0068] describe configuration information includes manufacturing number, the ECU part number, the software part number, the operating region, the MAC address, the IP address etc.; Toyama: paragraph [0074] describes the update is performed to change the connection state of the connection switching circuits which adjusts the earth capacity to an optimum state).  

As for claim 6, Itatsu teaches wherein the operations further comprise storing the generated configuration information (Fig. 2; paragraph [0051] describes the storage unit 21 of the on-board update device stores the update program acquired from the program providing device S1).  

As for claim 8, Itatsu teaches a vehicle communication system comprising: 
a management device (Fig. 1, on-board update device 2; paragraph [0049] describes the on-board update device 2); and 
one or a plurality of on-vehicle function units constructing a network (Fig. 1, ECU 3; paragraph [0046] describes a vehicle includes a plurality of on-board ECUs for controlling various on-board devices which connected to the on-board update device via a vehicle interior LAN), wherein the management device detects addition of a function unit to the network (paragraph [0050] describes the on-board update device includes a CPU, a MPU and is configured to perform various kinds of control processing, computation processing; paragraph [0077] describes the control unit of the on-board update device determines that the on-board ECU to be updated has been replaced), and 
acquires, from a new function unit that is the function unit the addition of which has been detected, function unit information including information regarding network configuration of a layer lower than an application layer (paragraphs [0049] and [0128] describe the on-board update device functions as functional unit that collects configuration information regarding the on-board ECU), one or a plurality of on-vehicle function units each transmit, to a management device, its own function unit information (paragraph [0061] describes the ECUs transmit configuration information to the on-board update device 2),
the management device generates configuration information of a new network that is the network further including the new function unit, based on the function unit information acquired from a new function unit and on a function unit information received from the one or the plurality of on-vehicle function units (paragraphs [0073]-[0077] and [0084]-[0085] describe a process of updating a program to the on-board ECU based on configuration information that is transmitted from the ECUs).
Itatsu fails to teach function unit information including information regarding network configuration of a layer lower than an application layer.-5-New U.S. Patent Application
However, it is well known in the art, to update a control software of an electronic control unit of a vehicle, as evidenced by Toyama.
Toyama discloses
function unit information including information regarding network configuration of a layer lower than an application layer (paragraph [0074] describes update data for changing a connection state of the connection switching circuits to the vehicle).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Toyama for obtaining update data for an electronic control unit of a vehicle. The teachings of Toyama, when implemented in the Itatsu system, will allow one of ordinary skill in the art to update the control software of the electronic control unit. One of ordinary skill in the art would be motivated to utilize the teachings of Toyama in the Itatsu system in order to update a control software according to the change in the configuration of hardware, software of the vehicle.
The combined system of Itatsu and Toyama system fails to teach
wherein a configuration information indicates setting contents, of respective function units, which allow the respective function units to perform communication at layer 4 or lower in Open Systems Interconnection reference model.
However, it is well known in the art, to provide configuration information to devices with a layer-2 communication, as evidenced by Ben-Noon.
Ben-Noon discloses
wherein a configuration information indicates setting contents, of respective function units, which allow the respective function units to perform communication at layer 4 or lower in Open Systems Interconnection reference model (paragraphs [0057] and [0063] describe configuration data which allows a security unit (SEU) to permit, allow or enable messages to be communicated over an interface port with specific ECUs or nodes on an in-vehicle network; paragraphs [0097]-[0098] describe the SEU inspects DOIP messages and other messages with respect to layer 4  of the OSI model).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Ben-Noon for setting up permission of communication sessions based on configuration data. The teachings of Ben-Noon, when implemented in the Itatsu and Toyama system, will allow one of ordinary skill in the art to secure traffic from external source into an in-vehicle network.  One of ordinary skill in the art would be motivated to utilize the teachings of Ben-Noon in the Itatsu and Toyama system in order to control  access to an in-vehicle network traffic and prevent malicious entities to gain control of a diagnostics system. 

As for claim 9, Itatsu teaches a vehicle communication management method performed by a management device, comprising: 
detecting addition of a function unit to a network including one or a plurality of on-vehicle function units (paragraph [0050] describes the on-board update device includes a CPU, a MPU and is configured to perform various kinds of control processing, computation processing; paragraph [0077] describes the control unit of the on-board update device determines that the on-board ECU to be updated has been replaced); 
acquiring function unit information of a new function unit that is the function unit the addition of which has been detected and function unit information of each on-vehicle function unit (paragraphs [0049] and [0128] describe the on-board update device functions as functional unit that collects configuration information regarding the on-board ECU), and 
generating, based on the pieces of function unit information acquired, configuration information of a new network that is the network further including the new function unit (paragraphs [0073]-[0077] and [0084]-[0085] describe a process of updating a program to the on-board ECU based on configuration information that is transmitted from the ECUs).  
Itatsu fails to teach
each piece of function unit information including information regarding network configuration of a layer lower than an application layer.
However, it is well known in the art, to update a control software of an electronic control unit of a vehicle, as evidenced by Toyama.
Toyama discloses
each piece of function unit information including information regarding network configuration of a layer lower than an application layer (paragraph [0074] describes update data for changing a connection state of the connection switching circuits to the vehicle).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Toyama for obtaining update data for an electronic control unit of a vehicle. The teachings of Baba, when implemented in the Itatsu and Toyama system, will allow one of ordinary skill in the art to update the control software of the electronic control unit. One of ordinary skill in the art would be motivated to utilize the teachings of Baba in the Itatsu and Toyama system in order to update a control software according to the change in the configuration of hardware, software of the vehicle.
The combined system of Itatsu and Toyama system fails to teach
wherein a configuration information indicates setting contents, of respective function units, which allow the respective function units to perform communication at layer 4 or lower in Open Systems Interconnection reference model.
However, it is well known in the art, to provide configuration information to devices with a layer-2 communication, as evidenced by Ben-Noon.
Ben-Noon discloses
wherein a configuration information indicates setting contents, of respective function units, which allow the respective function units to perform communication at layer 4 or lower in Open Systems Interconnection reference model (paragraphs [0057] and [0063] describe configuration data which allows a security unit (SEU) to permit, allow or enable messages to be communicated over an interface port with specific ECUs or nodes on an in-vehicle network; paragraphs [0097]-[0098] describe the SEU inspects DOIP messages and other messages with respect to layer 4  of the OSI model).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Ben-Noon for setting up permission of communication sessions based on configuration data. The teachings of Ben-Noon, when implemented in the Itatsu and Toyama system, will allow one of ordinary skill in the art to secure traffic from external source into an in-vehicle network.  One of ordinary skill in the art would be motivated to utilize the teachings of Ben-Noon in the Itatsu and Toyama system in order to control  access to an in-vehicle network traffic and prevent malicious entities to gain control of a diagnostics system. 

As for claim 11, the claim lists all the same elements of claim 1, but in a non-transitory computer-readable storage medium having, stored therein, a vehicle communication management program used in a management device (Itatsu: paragraph [0050]-[0051] describes storage unit that stores control program), the program causing a computer to function as units to perform operations (paragraph [0050]-[0051] describes storage unit that stores control program that performs operations).  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 11.

Claims 4-5, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Itatsu (US 2021/0397433) in view of Toyama (US 2019/0342989) and Ben-Noon (US 2017/0093866) further in view of Baba et al. (US 2021/0400452), hereinafter Baba.

As for claim 4, the combined system of Itatsu, Toyama and Ben-Noon teaches all the limitations set forth above except wherein the generating includes acquiring feasibility information indicating feasibility of a new network and corresponding to generated configuration information.  
However, it is well known in the art, to perform a simulation of network evaluation, as evidenced by Baba.
Baba discloses wherein a generation unit acquires feasibility information indicating feasibility of a new network and corresponding to generated configuration information (paragraphs [0144]-[0146] and [0149]-[0151] describe  an evaluation part of a NW design apparatus evaluates an in-vehicle network assembled inside a vehicle and if the result of the evaluation is poor, the input information is changed).  
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Baba for performing simulation of a network evaluation. The teachings of Baba, when implemented in the Itatsu, Toyama and Ben-Noon system, will allow one of ordinary skill in the art to evaluates a network inside a vehicle. One of ordinary skill in the art would be motivated to utilize the teachings of Baba in the Itatsu, Toyama and Ben-Noon system in order to change a network inside a vehicle when a function is added/updated.

As for claim 5, the combined system of Itatsu, Toyama, Ben-Noon and Baba teaches wherein the generating includes changing generation condition, based on the acquired feasibility information, and newly generates the configuration information according to the changed generation condition (Baba: paragraph [0151] describes if the evaluation result is satisfactory, the NW control scenario table and the NW control content table are generated and set in the vehicle).  

As for claim 12, the combined system of Itatsu, Toyoma, Ben-Noon and Baba teaches wherein the generating includes acquiring the feasibility information from another device (Baba: paragraphs [0149]-[0150] describe the NW evaluation part performs a simulation of network evaluation of the NW part in the vehicle, if the evaluation result is not satisfactory, the NW evaluation part notifies the NW control content management part).  

As for claim 13, the combined system of Itatsu, Toyama and Ben-Noon teaches all the limitations set forth above except wherein the generating includes generating a configuration information, on the basis of  pieces of function unit information acquired, while taking logical configuration and physical configuration of the new network into consideration.
However, it is well known in the art, to changes a network information after an evaluation of a network, as evidenced by Baba.
Baba discloses
wherein the generating includes generating a configuration information, on the basis of  pieces of function unit information acquired, while taking logical configuration and physical configuration of the new network into consideration (paragraphs [0141]-[0142] and [0149]-[0150] describe a process of receiving network configuration about a vehicle and generating a virtual network including logical network data of the vehicle and generating NW control contents based on the generated virtual network, a NW evaluation part performs a simulation of network evaluation of the NW part in the vehicle by using the information constituting the virtual network, if the evaluation result is not satisfactory, the NW evaluation part notifies the NW control content management part which changes part of the physical network information or the logical network information and generates the NW control content table again).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Baba for performing simulation of a network evaluation. The teachings of Baba, when implemented in the Itatsu, Toyama and Ben-Noon system, will allow one of ordinary skill in the art to evaluates a network inside a vehicle. One of ordinary skill in the art would be motivated to utilize the teachings of Baba in the Itatsu, Toyama and Ben-Noon system in order to change a network inside a vehicle when a function is added/updated.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nakagawa et al. (US 2016/0065298) teach relay apparatus
Park et al. (US 2017/0048158) teach operation method of communication node in network 
Chini et al. (US 2013/0230124) teach method for transmitting signal pulse shaping, involves applying wave shaping function to modulated signal generated by modulation module.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. T N. whose telephone number is (571)272-1013. The examiner can normally be reached M & Th 5:30 am - 2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L. T. N/
Examiner, Art Unit 2459

/George C Neurauter, Jr./Primary Examiner, Art Unit 2459